Citation Nr: 0018748	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-33 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the fingers and toes.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought on appeal.

The case was previously before the Board in August 1999, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination to ascertain whether the 
veteran suffered from residuals of a cold injury and for 
issuance of a statement of the case vis-à-vis claims of 
entitlement to service connection for tinnitus and to an 
increased (compensable) rating for hearing loss.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  

Under the pertinent law and regulations, following the 
issuance of a statement of the case (SOC), the claimant must 
file a Substantive Appeal within 60 days from the date the 
SOC is mailed or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The 
Substantive Appeal should also set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination(s) being appealed.  38 U.S.C.A. 
§ 7105(d)(5); 38 C.F.R. § 20.202; see also Archbold v. Brown, 
9 Vet. App. 124, 132-133 (1996).  However, since no 
substantive appeal has been filed by the appellant concerning 
the issues of entitlement to service connection for tinnitus 
and to an increased (compensable) rating for hearing loss, 
those issues are not properly before the Board.  See also 
Mason v. Brown, 8 Vet. App. 44, 54 (1995)(citing Roy v. 
Brown, 5 Vet. App. 554, 555 (1993)); Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992)(where a claimant did not perfect an 
appeal by timely filing a substantive appeal, RO rating 
decision became final); see also 38 C.F.R. § 19.32 (agency of 
original jurisdiction may close the appeal without notice to 
an appellant or his or her representative for failure to 
respond to a Statement of the Case within the period 
allowed).


FINDING OF FACT

There is no medical diagnosis of current residuals of 
frostbite or other cold injury of the fingers and toes.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of frostbite of the fingers and toes is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain conditions manifest to a degree 
of 10 percent within one year after separation from service 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has defined "well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more than 
just an allegation; a claimant must submit supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate the claim.  See Boeck v. 
Brown, 6 Vet. App. 14 (1993).  A not well-grounded claim must 
be denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  
If the initial burden of presenting evidence of a well-
grounded claim is not met, the VA does not have a duty to 
assist the veteran further in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.

For a claim to be well grounded there must be:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required. See Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997).

The veteran's discharge medical examination and treatment 
records for the veteran's period of service are silent for 
findings, treatment, complaints or diagnoses relating to 
frostbite or other cold injury.  

The veteran was afforded a VA hand and foot examination in 
March 1997.  The examination was silent as to any complaints 
or findings related to the hands; however, the examiner 
diagnosed that the veteran had mild frostbite of the feet in 
1944, which was treated with dry socks and shoes.  This 
conclusion was apparently based on history as provided by the 
veteran inasmuch as there is no record of medical treatment 
for this condition in service.  Nevertheless, there were no 
residuals found at that time.  

In July 1997, the veteran was afforded a VA examination for 
diseases of the arteries and veins.  The examiner in that 
context concluded that the veteran's complaints of cold feet 
may be related to peripheral vascular disease or history of 
frostbite.  However. that examination did not actually 
produce a diagnosis of peripheral vascular disease.

The Board had remanded this case to the RO so that the 
veteran can be afforded an additional VA examination for the 
purpose of clarifying whether the veteran suffered from 
frostbite or other cold injury during service and whether he 
currently has residuals therefrom.  He was afforded a cold 
injury protocol examination in December 1999.  The examiner 
reviewed the claims file and noted the absence of any 
treatment record for frostbite.  Medical documentation showed 
no signs of frostbite on the feet.  The only problem reported 
to the examiner was cold feet and sore feet, only in the 
winter and only in the night.  There was no chronic pain and 
no reflex sympathetic dystrophy.  There was no complaint of 
ulcerations or frostbite scars.  The examiner concluded that 
he was unable to find any sign or symptom of residuals of 
frostbite on any extremity.

As noted in the Board's August 1999 remand, the veteran as a 
layperson is not considered competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board further notes that the conclusion in March 1997 
that the veteran had frostbite in 1944 did not include 
citations to any clinical findings in service or thereafter, 
and that the opinion is not shown to have been based upon a 
review of service medical records.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (rejecting medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis).  The 
Court has stated that a medical opinion based entirely on a 
claimant's historical account of his medical and service 
background lacked probative value.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Accordingly, the diagnosis in March 1997 
that the veteran had frostbite in 1944 is without probative 
value to the extent that it declares that the veteran had 
frostbite in 1944.  

The Board observes that there is no current diagnosis of 
record for frostbite residuals or other cold injury.  Without 
a medical diagnosis of current disability, the veteran's 
claim for must be deemed not well-grounded.  Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  If a claim is not well-grounded, 
the Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14 (1993).  A not well-grounded 
claim must be denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  

Despite the fact that the Board previously remanded this 
claim, the law is well established that VA has no duty to 
assist a claimant under 38 U.S.C.A. § 5107(a) unless and 
until he has presented a well-grounded claim.  Epps v. Gober, 
126 F. 3d 1464 (Fed. Cir. 1997).  In light of the Board's 
conclusion herein that this claim of entitlement to service 
connection is not well grounded, no duty to assist the 
veteran exists at this time.  Accordingly, a deficiency 
arising from any RO's failure to comply with the August 1999 
remand does not require further action prior to the Board's 
issuance of this decision.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for a claim for service connection.


ORDER

Entitlement to service connection for residuals of frostbite 
of the fingers and toes is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

